DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flowcharts for the various methods claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With respect to claim 1, the “influencing variable E” is not defined in the specification, and there is no algorithm given how the filling device divides the transport surface into sectors and zones “dynamically”. In claim 4, there is no explanation of how a user can influence the division into sectors. The other dependent claims are not enabled for being dependent on a base claim which is not enabled.
The method of claims 13-18 does not seem to be described nor explained in the specification.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 1, the term “in particular” renders the claim indefinite. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP § 2173.05(d). With respect to claim 2, the phrase “such as” renders the claim indefinite. With respect to claim 8, the phrase “preferably” renders the claim indefinite.  With respect to claim 9, the phrase “preferably” renders the claim indefinite. With respect to claim 12, the phrase “for example” renders the claim indefinite. With respect to claim 13, the phrases “such as” and “for example” render the claim indefinite. The other dependent claims are indefinite for being dependent on an indefinite base claim.
With respect to claim 15, the phrase “such as” renders the claim indefinite.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-7, 9, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al (US PGPub # 2015/0177052) in view of Ikeda et al (US PGPub # 2018/0023996). With respect to claim 1, the Hofer reference discloses a filling device (Title), in particular for a weighing device (¶ 0002), comprising a transport surface (11, 12), which is supplied with products by a feeding device (14), at least one 3D sensor (13, 23) for detecting and forwarding product occupation information on the transport surface ( 11,12) and/or the feeding device (14) and/or other surfaces, and a control device and an evaluation unit (“control means”: ¶ 0086), wherein the at least one sensor (13, 23) is adapted to capture at least a partial area of the transport surface (11,12) or of the feeding device (14), and the filling device is designed to virtually divide the surface detected by the at least one sensor (13,23) into a plurality of sectors (11A, 11B, 121,122, 121A, 122A) in order to assign the product occupation information to one sector and to virtually divide it into several zones (¶¶ 0078-0081) and to determine at least one measuring point (Mi), and to measure a distance to the measuring point as well as a respective angle of incidence (α) under which the measuring point of the captured surface is measured (¶ 0085). 
	The Hofer reference does not expressly disclose that the filling device is adapted to perform a division into sectors and zones dynamically in dependence on at least one influencing variable. However, it appears that the purpose of Hofer to divide the transport surface into sectors and zones was to aid in detecting the height of material being transported so as to calculate the volume of material being conveyed per unit of time to the weighing buckets (¶¶ 0085-0086). It was known from the prior art that measuring the height of the material on the transport surface of a combinational weigher was used by the weigher controller to dynamically alter the mas flow rate of the material being transported as shown by the example of Ikeda (¶ 0022), and so it would have been obvious to program the controller of Hofer to use the data being gathered for some useful purpose, such as to adapt in real time the area of the zone being monitored to provide more accurate data about the mass flow rate to provide better control over the amount of material being conveyed into the weighing buckets per unit of time.
	With respect to claim 2, since Hofer is calculating product volume, then his controller knows the external dimension and the density of the product on the transport surface.
	With respect to claim 3, Ikeda teach that it was known to vary the amplitude and the frequency of vibration of the transport to control the mass flow rate (¶ 0021).
	With respect to claims 5-7, Hofer determines height of the product on the transport surface and calculates volume.
	With respect to claim 9, it has already been discussed, above, that it would have been obvious to calculate mass flow rate of the product on the transport surface to determine hopper fill rate.
	With respect to claim 10, detecting the height of the material is the same as determining the contours of the product.
	With respect to claim 13, it has already been addressed, above, that it would have been obvious to regulate the amplitude and the frequency of vibration of the transport to control the mass flow rate.
	With respect to claim 14, sensing the position of the 3D sensor to the transport surface when there is no product flow to get a baseline reading (step “d”) is how any sensor would have been calibrated, and then comparing the readings of the 3D sensor when there is no product on the conveyor (step “d”) with the readings of the 3D sensor when there is product on the conveyor (step “e”) is the only realistic way to accurately determine the product height on the conveyor surface. 
	With respect to claim 15, it has already been discussed, above, to regulate the amplitude and the frequency of vibration of the transport to control the mass flow rate based on the measured product volume.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al (US PGPub # 2015/0177052) in view of Ikeda et al (US PGPub # 2018/0023996), as applied to claims 1-3, above, and further in view of Tamai et al (US # 2015/0129323). It was known to allow a user to manually adjust a combinational weigher’s parameters, overriding the dynamic automatic control of operational parameters, as shown by the example of Tamai (¶¶ 0098-0099), so it would have been obvious to program the control means of Hofer to allow manual adjustment of the system’s control parameters.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856